Citation Nr: 1418941	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-38 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUE

Entitlement to a separate rating for the service-connected disabilities based on limited motion of temporomandibular articulation or cranial nerve damage. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

The Veteran had active service from June 1970 until March 1974. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the RO that increased the rating for the service-connected loss of teeth with periodontitis and gingivitis to 20 percent for the period from November 16, 2006 through July 10, 2007 and assigned a noncompensable rating beginning on July 11, 2007.  

The appeal was first considered by the Board in a January 2012 decision.  At that time, the Board noted that the Veteran had two distinct dental/jaw disabilities and remanded the claim to obtain private and VA medical records and a VA examination.  

The Board again considered the appeal in December 2012.  In the Introduction of that decision, the Board explained that the claim needed to be recharacterized as two separate issues: 1) entitlement to an increased evaluation for the loss of teeth with periodontitis and gingivitis and 2) entitlement to a separate rating for the service-connected disability based on limited motion of temporomandibular articulation or cranial nerve damage.  

The Board denied the issue of an increased evaluation for loss of teeth with periodontitis and gingivitis and remanded the matter of whether separate evaluations were warranted for further development, specifically to determine the nature and extent of the service-connected conditions so the Board could properly evaluate the claim.  

Accordingly, the issue as to the rating for the loss of teeth is no longer before the Board.

In September 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) to clarify the nature of the service-connected disabilities.  The requested opinion was received by the Board in October 2013, and the case has been returned for adjudication.

The Veteran's representative has attempted to broaden the claim to include a hearing loss and a sinus disorder as secondary to the service-connected dental/jaw conditions.  See April 2013 and January 2014 Informal Hearing Presentations.  

While the Board asked about the relationship between these conditions and the service-connected disabilities in the December 2012 remand and subsequent VHA opinion, neither claim has been adjudicated or considered by the RO, including in the March 2013 Supplemental Statement of the Case.  Heath v. West, 11 Vet. App. 400 , 402 (1998) (noting a Court always has the right, in fact the obligation, to examine its jurisdiction, even if it had earlier improperly asserted its jurisdiction).  

In this respect, under 38 U.S.C. § 7104(a), all decisions by the Secretary, including claims to reopen, "shall be subject to one review on appeal to the Secretary." 38 U.S.C. § 7104(a) ("All questions in a matter which ... is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."); 38 C.F.R. § 20.101(a).

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court explained that "the Board's jurisdiction is limited to deciding questions in 'appeals' of 'a matter which under [38 U.S.C. § 511(a)] is subject to decision by the Secretary' and which has been the subject of a decision by an [agency of original jurisdiction (AOJ)]." 4 Vet. App. at 391.  

The Court further noted that section 7105 of title 38, U.S. Code, establishes "very specific, sequential, procedural steps that must be carried out by a claimant and the RO or other [AOJ, such as a VA healthcare facility] ... before a claimant may secure 'appellate review' by the [Board]."  Id. at 390.

Accordingly, in order to preserve the Veteran's right to one review on appeal, the issue of service connection for a sinus disorder and the petition to reopen the claim of service connection for hearing loss are referred to the RO for appropriate action.  

The Virtual VA and VBMS files have been reviewed.



FINDINGS OF FACT

1.  The service-connected disability manifested Frey's syndrome is shown to be manifested by redness, warmth and sweating while eating.

2.  The service-connected disability is also shown to be manifested by temporomandibular joint (TMJ) syndrome and malunion of the jaw and was implicitly service connected in an October 2000 rating decision.  

3.  The service-connected disability manifested by TMJ syndrome, malunion of the jaw and malocclusion is shown to be manifested by pain, inability to masticate food, and limited interincisal opening and movement.  



CONCLUSIONS OF LAW

1.  The service-connected disability manifested by Frey's syndrome should be separately evaluated from that manifested by the residuals of temporomandibular joint syndrome, malunion of the jaw and malocclusion.  38 C.F.R. § 4.25 (2013).

2.  The criteria for the assignment of a separate 10 percent evaluation for the service-connected Frey's syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.25, 4.124a including Diagnostic Code 8205 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion as to VCAA is not required at this time.

By way of history, the Veteran in this case had surgery during service to correct a severe Class III occlusion.  The February 2012 VA examiner explained that following the bilateral sagittal split osteotomy in 1971, occlusion was not improved, but actually worsened, with severe malocclusion and severe functional impairment.

The RO initially granted service connection for Frey's syndrome, postoperative stomatoplasty in a November 1988 rating decision.  At that time a 10 percent evaluation was assigned under Diagnostic Codes 8205-9904 effective on October 16, 1987.  The rating decision explained that Frey's syndrome sometimes developed as the auriculotemporal nerve regenerates following abscesses, gunshot wounds or surgical incisions and results in redness, warmth and perspiration while eating.  

A subsequent October 2000 rating decision increased the evaluation for Frey's syndrome to 30 percent effective on July 5, 2000.  The diagnostic code was listed as 8205-9905 and the reasons for the increase were cited as limited interincisal movement, TMJ pain and inability to masticate.  

This rating decision did not explicitly grant service connection for TMJ or malunion of the jaw, however, it clearly considered symptoms from these disabilities in granting the increased evaluation.  

Although the original symptoms of redness, warmth, and perspiration while eating were reported during the October 2000 VA examination, these symptoms were no longer mentioned or considered in the rating decision.

A May 2003 rating decision continued the 30 percent evaluation under Diagnostic Codes 8205-9903 and continued to cite to symptoms of limited interincisal movement, TMJ, and inability to masticate with occlusion only on one tooth.  The rating decision explained a 30 percent was assigned when there was evidence of severe loss of jaw motion and masticatory function, but again failed to explicitly address TMJ or malunion of the jaw.  

In August 2004, the Veteran filed new claims for temporomandibular joint syndrome and malunion of the jaw as secondary to the Frey's syndrome.  

A December 2005 rating decision increased the evaluation for the service-connected Frey's syndrome to 40 percent under Diagnostic Code 8205-9905 based again on TMJ symptoms.  

The rating decision explained that the May 2005 VA examination demonstrated difficulty chewing food due to severe malocclusion and prognathic mandible with limited interincisal movement, right and left lateral of approximately 5 mm.  The rating decision never indicated that TMJ or malunion of the jaw were service connected.

After this rating decision, the Veteran wrote in requesting the status of his claims for TMJ and malunion of the jaw.  The RO responded in a September 2006 letter and explained that "these conditions were considered in the evaluation for Frey's syndrome, postoperative stomatoplasty and paralysis of the 5th cranial nerve" and then explained that the schedule of rating disabilities indicated that rating of the same disability under various diagnoses was to be avoided.   

A reviewing this history reflects that TMJ and malunion of the jaw were implicitly considered as being part of the service-connected disability.  Specifically, the October 2000 rating decision relied solely on findings related to these conditions in assigning the higher rating.  

Furthermore, the RO clarified in September 2006 that it did not need to adjudicate the issues of service connection for TMJ and malunion of the jaw as they had already considered along with the Frey's syndrome.  

Additionally, the record further shows that this should be part of the service-connected residuals of the inservice surgery.  For example, the October 2000 VA examination concluded that the Veteran had no occlusion as a result of the surgery.  

An August 2004 medical statement indicated that the Veteran's mandible was malpositioned and that the Veteran had no occlusion past the molars and had difficulty with mastication and TMJ which were likely due to his inability to masticate properly.  

The recently obtained October 2013 VHA opinion explained that the manifestations of the service-connected dental disability included malocclusion, loss of multiple teeth, limited TMJ motion, malunion of the mandible and Frey's syndrome.  

Having determined that the TMJ and malunion of the jaw are part of the service-connected disability, the question is whether these residuals should be separately evaluated from the Frey's syndrome.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  

One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  

Separate compensable ratings may be assigned for multiple, associated disabilities, but only so long as the symptoms do not overlap. See Murray v. Shinseki, 24 Vet.App. 420, 423 (2011).  

When determining whether to assign separate disability ratings under § 4.25(b), "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions." Id. (quoting Esteban, 6 Vet.App. at 262).  If the Veteran's symptoms are "distinct and separate," then he is entitled to separate disability ratings for the various conditions.  Id.

In this case, a review of the symptoms of the two conditions clearly reflects that the symptoms are distinct and separate and, therefore, are permitted to be rated separately in accordance with the applicable rating criteria.  

Specifically, the October 2013 VHA opinion documented 5 different residuals of the service-connected dental/jaw disability: 1) open bite malocclusion; 2) loss of multiple teeth, 3) limited motion of the TMJ 4) malunion of the mandible; 5) Frey's syndrome.  

The VHA expert described Frey's syndrome as gustatory sweating and explained this was not a loss of function of the nerve or any paralysis but rather the result of injury to the nerve and improper regeneration so that the nerve signals result in sweating instead of salivation.  

The VHA expert explained that this often had more of a psychological effect as it could be embarrassing to have redness and sweating as a response to eating, but there was no functional deficit associated with ether problem.  The VHA expert clearly stated that the Frey's syndrome did not seem to be a part of his other jaw problems, but a separate entity.  

The VHA expert indicated that the limited range of motion, malocclusion and malunion all resulted in limited motion of the jaw and would not be considered separate entities for rating purposes.

In sum, the Frey's syndrome consists of redness, warmth and sweating while eating, but did impair the range of motion of the jaw.  The TMJ, malunion and malocclusion, on the other hand, result in limited motion of the jaw and an inability to masticate food.  

As the symptoms and manifestations of the Frey's syndrome do not overlap with the symptoms and manifestations of the TMJ, malunion and malocclusion of the jaw, the conditions should be separately evaluated.

Having determined separate evaluations are warranted, the question becomes what rating and Diagnostic Code are proper for these separate disabilities for the period beginning on July 5, 2000.  

In this case, the Veteran's Frey syndrome has been evaluated under Diagnostic Codes 8205-9904 since October 1987.  

The October 2000 rating decision, that implicitly rating the service-connected disability of the basis of the TMJ and malunion and malocclusion of the jaw, rated all of the disabilities as 30 percent disabling under Diagnostic Codes 8205-9904.  

The RO then increased the rating to 40 percent in a December 2005 rating decision under Diagnostic Codes 8205-9905.  

As outlined, all of the rating decisions from October 2000 forward only consider the symptoms of limited motion, malunion and malocclusion, and inability to masticate food.  In other words, the 30 percent rating, effective on July 5, 2000 and the 40 percent rating effective October 18, 2004 reflect only the severity of the TMJ, malunion and malocclusion.  

The Board does not wish to disturb the 30 percent and 40 percent evaluations assigned by the RO based upon these symptoms.  

Therefore, the only remaining question is what rating should be assigned to compensate the Veteran for the service-connected disability picture on the basis of symptoms or redness, warmth and sweating while eating due to the Frey's syndrome.  

In this case, the Frey's syndrome was evaluated with the disability identified as Diagnostic Code 8205 which evaluates paralysis of the 5th (trigeminal) cranial nerve; however, over the years, the condition was rated by analogy to Diagnostic Codes 9903, 9904, and 9905 which evaluate nonunion of the mandible, malunion of the mandible and limited motion of the temporomandibular articulation respectively. See 38 C.F.R. § 4.27 (explaining that hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating under another Diagnostic Code).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).

The Board is mindful that the Court has held that a rating under a specific diagnostic code in effect for 20 years or more is protected and that a change to a diagnostic code was, in essence, a reduction of that disability rating.  See Murray v. Shinseki, 24 Vet. App. 420, 426 (2011) 38 C.F.R. § 3.951, 3.952.  

However, the Federal Circuit has held that service connection for a 'disability' is not severed simply because the situs of a disability-or the Diagnostic Code associated with it-is corrected to more accurately determine the benefit to which a Veteran may be entitled.  Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011).  In the present case, the 10 percent rating has been in effect for more than 20 years and is protected.  38 C.F.R. § 3.951.

The symptoms of Frey's syndrome do not involve malunion of the mandible, nonunion of the mandible or limited motion of the TMJ.  Both the February 2012 VA examiner and the VHA expert explained that the condition was actually a result of improper cranial nerve regeneration.  

Accordingly, the Board finds that the Frey's syndrome should be rated solely under Diagnostic Code 8205.  

Under DC 8205, paralysis of the fifth (trigeminal) cranial nerve is rated 10 percent disabling for moderate incomplete paralysis, 30 percent disabling for severe incomplete paralysis, and 50 percent disabling for complete paralysis, dependent upon relative degree of sensory manifestation or motor loss.  38 C.F.R. § 4.124a, DC 8205.

The Board finds that a 10 percent evaluation for the service-connected Frey's syndrome is the most appropriate.  Specifically, the record reflects that the Veteran has consistently reported redness warmth and sweating while eating.  Examination has consistently revealed that there is no actual paralysis.  For example, the February 2012 VA examination noted that Frey's syndrome was not constituted as paralysis, just damage.  

Similarly, the October 2013 VHA expert concluded that the Frey's syndrome was not a loss of function of the nerve or any paralysis but was improper regeneration of the nerve that resulted in the complained of residuals.  

As the Veteran does not have paralysis of the nerve, a higher 30 percent rating for severe incomplete paralysis is not warranted.  The 10 percent rating is appropriate to compensate the Veteran for the complained of residuals of redness, warmth and sweating and also in light of the protected status of this rating.  

The actions the Board do not represent a reduction in the protected rating but, rather, a change to allow for adequate and appropriate evaluation based on manifested symptomatology and overall residual functional impairment.  

In this case, the Diagnostic Code is the same as the "disability" identified originally by the RO and a rating less than 10 percent has never been assigned.  In fact, the combined rating for the Veteran's dental disabilities has been increased throughout the appeals period.  

Therefore, the Veteran's protected disability rating has been preserved and an improper reduction has not been made.


ORDER

The service-connected disability manifested by Frey's syndrome should be separately evaluated from the TMJ syndrome, malunion of the jaw and malocclusion.

A separate evaluation of 10 percent for the service-connected disability manifested by Frey's syndrome under Diagnostic Code 8205 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


